DETAILED ACTION

Allowable Subject Matter

1. 	Claims 21-40 are allowed. 


Examiner’s Statement of Reasons for Allowance

2. 	The following is an Examiner’s statement of reasons for allowance: 

	The claims in the application are deemed to be directed to a nonobvious improvement over the invention of Mandalin (US 2007/0244867), Mukerjee (US 2012/0066210) and Henry (W02013020084). The following claim limitations in claims 28, 31 and 35 would not have been obvious to a person of ordinary skill in the art at the time of the invention. The claims comprise navigational elements for navigating to the additional information items discovered that relate to the selected result item, wherein each navigational element corresponds to a particular type of the additional information items discovered and is selectable to navigate to respective additional information items of the particular type.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY MCGHEE whose telephone number is (313) 446-6581. The examiner can normally be reached on Monday- Friday; 8 am - 4pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 1-866-217- 9197. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRACY M MCGHEE/Examiner, Art Unit 2154    

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154